Citation Nr: 1433667	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  05-41 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision from the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the claim in November 2009 and August 2011 for further development. 


REMAND

The Veteran seeks service connection for a psychiatric disorder as a result of personal assault during active duty.  

The RO has conceded the Veteran's reported stressor of having been personally assaulted by his drill sergeant during basic training, as reflected in a July 2012 posttraumatic stress disorder (PTSD) stressor verification review by the Joint Services Records Research Center (JSSRC) coordinator.  

The June 1967 service entrance examination report shows psychiatric examination was normal.  On the accompanying medical history he denied having or having had depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  

An August 1967 clinical record reflects a diagnosis of passive dependent personality "EPTS."  Clinical records in January 1968 reflect a history of a lifelong reaction to stressful situations manifested mostly by rather marked feelings of anxiety in response to minimal to moderate stress.  Most of the episodes were noted to occur at times when he was under some considerable stress.  The impression of a neurology consultation was a psychogenic disorder, and diagnosis entered was dissociative reaction, manifested by total inability to recall events between December 18, 1967 and approximately January 1, 1968.  Stress associated with having been assigned to a combat area (Vietnam) was determined to be moderate, as was impairment for further duty.  A profile for dissociative reaction manifested by a prolonged amnestic period reflects a recommendation that he be kept out of combat situations.  His neuropsychiatric status was assigned a profile of "1."

The January 1969 separation examination report shows psychiatric examination was normal.  Neuropsychiatric status was assigned a profile of "1."  On the accompanying medical history, the Veteran indicated he had or had had loss of memory or amnesia, and denied having depression or nervous trouble of any sort.  

Correspondence in October 2005 reflects the Veteran's report of having worked for the American Red Cross-Department of Service to Military Installations, from August 1970 to June 1995, and that he had mental health treatment, to include for depression, anxiety, and PTSD, at various U.S. military bases worldwide.  

The Veteran reported having psychiatric treatment beginning in either 1980 or 1984 to 1995 at U.S. Air Force Mental Health Clinic, 18th Medial Group, Kadena Air Base, Okinawa, Japan APO 96368.  He submitted a copy of a 1995 prescription for Prozac from the 18th Medical Group, which he states was prescribed by psychiatrist, Captain Williams, for treatment of depression.  

Although the RO made a request for records from the 18th Medial Group, the development is inadequate.  More specifically, correspondence in November 2007 reflects that "Civilian Personnel Records" should be requested directly from the National Personnel Records Center, "111 Winnebago, St. Louis, MO 63118."  The December 2007 response from the NPRC is from "Military Personnel Records, 9700 Page Avenue, St. Louis, Missouri 63132-5100."  On remand, the AOJ is to make a request to the NPRC, Civilian Personnel Records, 111 Winnebago, St. Louis, MO 63118, for records pertaining to the Veteran, dated from 1980 to 1995, from the U.S. Air Force Mental Health Clinic, 18th Medial Group, Kadena Air Base, Okinawa, Japan.  

In addition, attempt to obtain mental health treatment records in from Dr. Benjamin Fisher in Fairport, Ohio, dated in 1968; from the Navy Regional Medical Center, Camp Lester, Okinawa, Japan, dated from 1971 to 1973; from the U.S. Naval Hospital in Okinawa, dated from 1973 to 1978; and from Fort Devens, Massachusetts, dated from 1979 to 1983.  

Although the Veteran failed to report for a scheduled VA examination in April 2014, in correspondence received in May 2014 and June 2014, he stated that he had been unable to report for the scheduled examination due to a conflict with his work schedule and indicated that he was willing to report for VA examination.  The Veteran is to be afforded another opportunity for VA examination in association with his claim.  The Board notes that failure to report for a scheduled VA examination in association with the claim on appeal, particularly in view of the absence of a competent diagnosis of a psychiatric disorder, may result in the denial of the claim.  

Lastly, the Veteran's DD Form 214 reflects active duty July 1967 to February 1969.  In his November 2003 claim, he reported a second period active service from June 10, 1971 to June 24, 1971.  Verification of these service dates is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA for Dr. Benjamin Fisher in Fairport, Ohio, in 1968; the Navy Regional Medical Center, Camp Lester, Okinawa, Japan, from 1971 to 1973; the U.S. Naval Hospital in Okinawa from 1973 to 1978; and Fort Devens, Massachusetts, from 1979 to 1983.  Attempt to obtain any other treatment records identified by the Veteran from doctors who have treated the Veteran for psychiatric symptoms since service.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the a psychiatric disorder.  The Veteran is to be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Verify whether the Veteran had active service from June 10, 1971 to June 24, 1971.  Such is to be documented in the claim file.  

3.  After completion of the above, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to accept as fact that the Veteran was assaulted by his drill sergeant during basic training.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder is related to his active service.  

The opinion must address the February 1995 private prescription for Prozac which the Veteran stated was for depression.  

If a personality disorder is diagnosed, the examiner is requested to discuss whether there is any evidence of a superimposed acquired psychiatric condition on that personality disorder in service that resulted in a current acquired psychiatric disability.

The examination report must include a complete rationale for all opinions expressed. 

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

